N-CSR UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-06153 Integrity Managed Portfolios (Exact name of registrant as specified in charter) 1 Main Street North, Minot, ND 58703 (Address of principal offices) (Zip code) Brent Wheeler and/or Kevin Flagstad, PO Box 500, Minot, ND 58702 (Name and address of agent for service) Registrant’s telephone number, including area code: 701-852-5292 Date of fiscal year end: July 31 Date of reporting period: July 29, 2016 Item 1. REPORTS TO STOCKHOLDERS. {Logo} INTEGRITY MANAGED PORTFOLIOS Kansas Municipal Fund Nebraska Municipal Fund Oklahoma Municipal Fund Maine Municipal Fund New Hampshire Municipal Fund Annual Report July 29, 2016 Investment Adviser Viking Fund Management, LLC PO Box 500 Minot, ND 58702 Principal Underwriter Integrity Funds Distributor, LLC* PO Box 500 Minot, ND 58702 Transfer Agent Integrity Fund Services, LLC PO Box 759 Minot, ND 58702 Custodian Wells Fargo Bank, N.A. Trust & Custody Solutions 801 Nicollet Mall, Suite 700 Minneapolis, MN 55479 Independent Registered Public Accounting Firm Cohen & Company, Ltd. 1350 Euclid Avenue, Suite 800 Cleveland, OH 44115 *The Funds are distributed through Integrity Funds Distributor, LLC. Member FINRA DEAR SHAREHOLDERS: Enclosed is the report of the operations for the Kansas Municipal Fund, Nebraska Municipal Fund, Oklahoma Municipal Fund, Maine Municipal Fund, and New Hampshire Municipal Fund (each a “Fund”, and collectively the “Funds”) for the year ended July 29, 2016. Each Fund’s portfolio and related financial statements are presented within for your review. Economic Recap U.S. economic activity continued to expand in the third quarter of 2015 as an increase in jobs and a steady unemployment rate indicated that labor market conditions improved once again according to the Federal Open Market Committee’s (“FOMC”) or (“Committee”) statement. Household spending also increased, likely driven by low energy prices. Nevertheless, the FOMC did not believe conditions were appropriate to begin increasing the federal funds rate in the third quarter, citing international factors as a concern. However, as economic activity continued to expand at a moderate pace in the fourth quarter, and given the considerable improvement in labor market conditions and confidence that inflation would rise over the medium term, the Committee decided to raise the target range for the federal funds rate to ¼ to ½ percent. U.S. economic activity continued to expand at a moderate pace in the first quarter of 2016, despite global economic and financial developments, as noted by the FOMC statement in mid-March. Strong job gains indicated that labor market conditions continued to improve. Household spending also increased in the first quarter. The FOMC’s statement in mid-June however, noted that the pace of improvement in the labor market had slowed while growth in economic activity continued to pick up. Although the unemployment rate declined, job gains diminished in the second quarter. Growth in household spending continued to strengthen and the housing sector continued to improve. The Committee expected that economic activity would continue to expand at a moderate pace and labor market indicators would strengthen, however, global economic and financial developments continued to pose risks, as the Brexit vote took over headlines with Britain electing to leave the European Union. Against that backdrop, the
